      Case 1:20-cv-00790-ALC-SLC Document 60 Filed 09/15/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ORT AMERICA, INC. and WOMEN’S AMERICAN
ORT FOUNDATION,

                               Plaintiffs,
                                                         CIVIL ACTION NO.: 20 Civ. 790 (ALC) (SLC)
       -v-

                                                                      DISCOVERY ORDER
U.S. ORT OPERATIONS, INC., BRAMSON ORT
COLLEGE, and LOS ANGELES ORT TECHNICAL
INSTITUTE,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       By letter dated August 31, 2021, Defendants requested a conference with the Court to

discuss their request for “leave to file a motion to strike the late production of documents

Plaintiffs/Counter Defendants ORT America, Inc. and Women’s American ORT Foundation

(“Plaintiffs”) served on August 20, 2021” (the “Hermelin Documents”) or, in the alternative, for

permission “to depose additional witness(es) as need be at Plaintiffs’ expense.” (ECF No. 57).

For the reasons stated on the record at the discovery conference held on September 14, 2021,

the Court orders as follows:

       1. Defendants’ request for leave to file a motion to strike the Hermelin

             Documents is DENIED.

       2. Defendants’ request to depose an additional witness is GRANTED as follows:

                a. Defendants may take one additional deposition, which shall be

                   limited to two hours and to the topic of the Hermelin ORT

                   Resource Center; and

                b. The parties shall split the cost of the court reporter.
         Case 1:20-cv-00790-ALC-SLC Document 60 Filed 09/15/21 Page 2 of 2




         The parties’ deadline to file dispositive motions before the Honorable Andrew L. Carter is

EXTENDED to October 21, 2021.

Dated:          New York, New York
                September 15, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 2
